                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MARK THOMPSON                                    §
                                                 §
V.                                               §            A-18-CV-1030-RP
                                                 §
RESALE RESOURCES CORPORATION                     §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       Before the Court is Plaintiff Mark Thompson’s Complaint (Dkt. No. 1). The District Court

referred the above-motion to the undersigned Magistrate Judge for a determination pursuant to 28

U.S.C. § 636(b) and Rule 1(c) of Appendix C of the Local Rules of the United States District Court

for the Western District of Texas, Local Rules for the Assignment of Duties to United States

Magistrate Judges.

                                          I. ANALYSIS

       On December 10, 2018, this Court granted Thompson’s Application to proceed in forma

pauperis but withheld service pending review under 28 U.S.C. § 1915(e). Thompson alleges that

his former employer, Resale Resources Corporation, discriminated against him on the basis of race

in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”).

Before an individual can pursue a claim under Title VII, a prospective plaintiff claiming

discrimination by an employer must exhaust his administrative remedies. McClain v. Lufkin, 519

F.3d 264, 272 (5th Cir. 2008), cert. denied, 555 U.S. 881 (2011); Taylor v. Books A Million, Inc.,

296 F.3d 376, 379 (5th Cir. 2002). Exhaustion occurs when the plaintiff files a timely charge with

the EEOC or Texas Workplace Commission and receives a statutory notice of right to sue. Id. (citing
Dao v. Auchan Hypermarket, 96 F.3d 787, 788–89 (5th Cir.1996)). While EEOC complaints are

construed liberally because Title VII was not designed for the “sophisticated,” Sanchez v. Standard

Brands, Inc., 431 F.2d 455, 463 (5th Cir.1970), “no issue will be the subject of a civil action until

the EEOC or the Texas Workplace Commission has first had the opportunity to attempt to obtain

voluntary compliance,” Pacheco v. Mineta, 448 F.3d 783, 789 (5th Cir. 2006) (quoting Sanchez, 431

F.2d at 467).

       Because Thompson’s Complaint failed to indicate whether he had exhausted his

administrative remedies, the Court ordered Thompson to file a More Definite Statement with the

Court by December 20, 2018, indicating whether he had filed a charge of discrimination with the

EEOC or Texas Workforce Commission based on the claims raised in this lawsuit, and if so, to

attach his Right to Sue letter from the EEOC or Texas Workplace Commission. The Court further

warned Thompson, pursuant to Federal Rule of Civil Procedure 12(e), that “failure to comply with

this Order within the time allotted will result in this Court’s recommendation that this case be

dismissed.” Dkt. No. 3 at p. 3.

       Although Thompson filed his More Definite Statement with the Court on December 20,

2018, he has failed to attach a Right to Sue letter as ordered by the Court. Accordingly, the Court

will recommend that this case be dismissed pursuant to Federal Rule of Civil Procedure 12(e).

                                   II. RECOMMENDATION

       The undersigned RECOMMENDS that the District Court DISMISS Thompson’s § 1983

lawsuit without prejudice pursuant to Federal Rule of Civil Procedure 12(e). The Clerk is

FURTHER ORDERED to REMOVE this suit from the docket of the undersigned.
                                         III. WARNINGS

         The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

         A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466,

472-74 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en

banc).

         SIGNED this 4th day of January, 2019.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE
